Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 28, 2022 has been entered.

Status of Claims
Claims 1 and 4-8 are pending; claims 2, 3 and 9 are canceled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama et al. (JP 2018–76949, cited by applicant) in view of Ishikawa et al. (US 5,301,768). Nagayama et al. teach a vehicle (100) functional to perform work such as transportation, including a differential device (1), a differential control device (4, 10) which can selectively prohibit or allow differential motion in the differential device; a sensor (115) which detects a steering angle, and operated over a period of time can detect a steering angle velocity to the extent that as the steering angle changes at a rate, the sensor can detect the changed steering angle; a controller (10) operative to control allowance or prohibition of differential operation in the differential (control of 4, 4A, 4B), a sensor set for detecting vehicle velocity (111-114), the controller calculating a time-varying turning radius based on the time-varying detected steering angle and travel velocity (computations in sections 11, 12) the turning radius computation sections necessarily operable to actually calculate a turning radius otherwise the control unit is not functional; the arrangement providing a calculated turn radius (computation in section 13), the controller operable to control the differential device (e.g., at 4, 4A, 4B) based on the radius, to prohibit or allow differential operation in the differential, the controller determining turning motion by comparing the turning radius with a threshold (e.g., the limit turning radius calculated in section 12), the limit turning radius corresponding to a minimum turning radius which can be sustained while maintaining stable operation, the controller performs setting of a turning radius as the target turning radius if the calculated turning radius is greater than the limit turning radius (i.e., the threshold), and when the turning radius is smaller than the limit turning radius, the limit turning radius is set as the target turning radius, the determination of condition where the turning radius is greater than a limit turning radius corresponding to a determination of turning motion as broadly claimed, to the extent that this reasonably represents a condition associated with turning quantity greater than a limit value, the differential is controlled to allow limited differential operation wherein the proportion of drive forces (e.g., among wheels 105a, 105b) are set in accordance with a travel speed set by the accelerator and a proportion associated with the angle of steer.
The reference to Nagayama et al., while teaching a sensor which can technically detect a changing steer angle as initially provided (e.g., based on detecting the angle every 5ms) and which implicitly meets the claimed detection of turning angle velocity due to performing the determination at a periodic rate, does not expressly measure a turning angle velocity. Ishikawa teaches that it has been long known that performing a turning angle velocity or rate (e.g., yaw-rate) detection in a vehicle where differential control is being performed, via the provision of a yaw rate sensor (65), which is used to control a differential limiter (41) via a servo (58), from a controller (59), the use of yaw rate or turning angle velocity or rate (rather than steering angle by itself) is expressly taught to be advantageous in that the torque distribution can be more quickly distributed (col. 8, lines 41-43). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the steering angle sensing arrangement as initially taught by Nagayama et al. as including a turning angle rate (i.e., yaw rate) sensor as suggested by Ishikawa et al., with the result that the speed of response of the differential control can be improved. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nagayama et al. in view of Ishikawa et al. and Fukushima (JP 2003-237619, cited by applicant). The references to Nagayama et al. and Ishikawa et al. are discussed above, and while teaching differential operation or limitation based on a turning radius condition, do not specifically teach the provision of a selector capable of switching between an actuation mode in which the differential control device is actuated to perform the differential prohibition or limitation, a cancellation mode in which the differential control device is controlled to cancel the differential prohibition or limitation, and an automatic differential control mode in which the differential control device automatically performs the differential prohibition or limitation. Fukushima teaches that it is known to provide selector switch controls in a vehicle which allow the selection of differential limitation or prohibition, or cancels the limitation or prohibition, and an automatic control (switches 1, 2). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the working vehicle taught by Nagayama et al. as modified by Ishikawa et al. with an explicit mode selector to provide actuation, cancelation and automatic mode selection in order to allow the operator of the vehicle to select the operative mode and control the vehicle response when operator intervention of the mode switch is necessary. 
As further regards the concluding limitation of calculating the turning radius after the selector is switched to any mode among the actuation mode, the cancellation mode and the automatic differential control mode, initially the base reference to Nagayama et al. teaches the calculation in at least an automatic mode, and anticipates at least this condition (the claim not positively requiring calculation in all modes), further it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the calculation function as occurring when any mode is selected, to include a mode which does not utilize the turning radius calculation, in order to ensure that a turning radius value would be instantaneously available in the controller in advance of, or immediately at the time of a user selecting the automatic mode, thus ensuring a faster response of the controller to be fully operative in the automatic mode.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant asserts that the comparison of the calculated turning radius with a threshold and a resultant determination of turning motion is not taught by the base reference to Nagayama et al. The examiner appreciates applicant’s position on this, but does not find the assertion persuasive. Nagayama et al. does compare a turning radius with a threshold set as the limit turning radius, and provides a control scheme of setting 
of a turning radius as the target turning radius if the calculated turning radius is greater than the limit turning radius (i.e., the threshold), and when the turning radius is smaller than the limit turning radius, the limit turning radius is set as the target turning radius, the determination of condition where the turning radius is greater than a limit turning radius corresponding to a determination of turning motion as broadly claimed, to the extent that this reasonably represents a condition associated with turning quantity greater than a limit value. Note that the limit radius which forms the threshold is also a calculated radius and not necessarily fixed to being either of (a) a turning radius of the work machine when a steering angle of the work machine is 1/2 of a maximum steering angle or (b) a turning radius of the work machine when an articulation angle of the work machine is 1/2 of a maximum articulation angle. While it may be possible that the range of the threshold of the limit turning radius may occupy the value of either a turning radius of the work machine when a steering angle of the work machine is 1/2 of a maximum steering angle or a turning radius of the work machine when an articulation angle of the work machine is 1/2 of a maximum articulation angle, the reference to Nagayama et al. does not appear to reasonably provide a positive teaching of either of these specific values.
Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616